The defendant Paine Webber Jackson and Curtis, Inc.’s petition for certification for appeal from the *912Appellate Court, 26 Conn. App. 317, is granted, limited to the following issues:
Decided February 5, 1992
Jan A. Marcus, in support of the petition.
Edward P. McCreery III and John Haven Chapman, in opposition.
“1. Did the Appellate Court improperly affirm the trial court’s decision to set off the judgments obtained by Paine Webber and by Winters in this foreclosure action when the Appellate Court simultaneously affirmed a denial of the same request for a setoff in the Paine Webber Jackson & Curtis, Inc. v. Winters, 26 Conn. App. 322, 600 A.2d 1048 (1991) matter?
“2. Did the Appellate Court improperly permit other creditors of the defendant Winters, junior in priority to Paine Webber, to set off judgments obtained by Paine Webber against Winters and Winters against Paine Webber, thereby reducing Paine Webber’s claim to the foreclosure proceeds in this matter from $425,000 to $260,000?
“3. Did the Appellate Court improperly fail to consider the issues of this matter with the issues of the appeal in Paine Webber Jackson & Curtis, Inc. v. Winters, supra, when the same question of equitable setoff existed in both cases?”